Citation Nr: 0112332	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 136	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
prior Board of Veterans' Appeals (Board) decision which 
denied service connection for cause of the veteran's death.  


ATTORNEY FOR THE BOARD

D. Dean


FINDINGS OF FACT

1.  The veteran in this case reportedly served on active 
duty from July 1953 to June 1976; he died in 1979.  

2.  The moving party's May 2000 CUE motion did not include 
the date of the Board decision to which that motion related.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By motion dated in May 2000 and received by the Board on 
June 19, 2000, the veteran's former widow (currently 
remarried) requested revision of a prior Board decision in 
which she was turned down "[i]n 1983 approx."  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The CUE motion must include the 
name of the veteran; the name of the moving party if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and the date of the Board decision to 
which the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion must 
identify the specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2000).

On October 5, 1982, the Board initially denied the moving 
party's claim seeking service connection for the cause of 
the veteran's death.  That decision was later vacated by the 
Board because the moving party had requested a hearing 
before the Board prior to the October 1982 decision.  After 
the moving party appeared at a hearing before a panel of 
three Board Members in February 1983, the claim seeking 
service connection for the cause of the veteran's death was 
again denied by Board decision dated September 13, 1983.  
That decision was signed by two members of the February 1983 
hearing panel and by another Board Member who signed as a 
substitute for the third panel member, who had since died.  
Finally, by decision dated October 1, 1984, the Board 
reopened the claim based on the submission of new and 
material evidence, and denied the reopened claim on the 
merits.  

The moving party's May 2000 CUE motion states only that the 
Board previously denied her appeal "[i]n 1983 approx."  As 
the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2000), the 
motion is dismissed without prejudice.  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  It must always be remembered that CUE is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that, when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  However, merely to 
aver that CUE exists in a prior adjudication of a case is 
not legally sufficient to raise that issue.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Likewise, simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence "can never rise to the stringent 
definition of CUE."  Id., at 44  

If the moving party renews her motion for CUE review of a 
specified Board decision, she would be well advised to 
obtain representation to assist her in the presentation of 
her motion, which should also clearly and specifically set 
forth the alleged clear and unmistakable error or errors of 
fact or law in the relevant Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different except for the alleged error 
or errors.  

ORDER

The motion is dismissed without prejudice to refiling.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
U.S. Court of Appeals for Veterans Claims.  38 U.S.C.A. 
§ 7252 (West 1991 & Supp. 2000); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) (A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.)  This dismissal under 38 C.F.R. § 20.1404(a) 
(2000) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2000).  This dismissal removes your motion 
from the Board's docket, but you may refile the motion at a 
later date if you wish.


